        Case: 3:18-cv-00882-bbc Document #: 151 Filed: 09/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SANDRA K. NIGL,

        Plaintiff,
                                                     Case No. 18-cv-882-bbc
   v.

CATHY JESS, MICHAEL MEISNER,
MATTHEW WALLOCK, CODY
WAGNER, DANIEL SCHROEDER,
DAVID ROSS, DEIDRE MORGAN
SANDRA HAUTAMUKI, DAWN
CRIM, JON LITSCHER, EDWARD
WALL, STEVEN SCHUELER,
ANDREW WESNER, DAISY
CHASE, GARY ANKARLO, RANDALL
HEPP, WISCONSIN DEPARTMENT
OF SAFETY AND PROFESSIONAL
SERVICES DIVISION OF LEGAL
SERVICES AND COMPLIANCE,
WISCONSIN PSYCHOLOGY
EXAMINING BOARD, AND
WISCONSIN DEPARTMENT OF
CORRECTIONS,
     Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             9/29/2020
        Peter Oppeneer, Clerk of Court                        Date
